Citation Nr: 1817925	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-31 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968, from October 1973 to March 1974, and from May 2002 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was previously remanded by the Board for additional development in March 2016.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2016.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms productive of functional impairment comparable to total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Veteran contends that his PTSD symptoms warrant a rating of 100 percent.  

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria for rating PTSD indicate that a 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Allowing the Veteran the benefit of the doubt, the Board finds that the Veteran's PTSD symptoms result in total occupational and social impairment.  In this case, the Veteran does have social ties with his daughter, as well as a couple of individuals who he considers friends and occasionally goes out to eat with during the day, and he attends church services as well as a PTSD counseling group.  The Veteran also reported going on a trip to Vietnam in April 2015, and stated that he found the trip therapeutic.  However, the Veteran has also stated that his PTSD symptoms regularly cause him to back out of social plans at the last minute because he is too anxious to leave his house.  He testified at his hearing that he missed his own retirement party because he was too nervous to leave the house, and that he would call in sick to work for the same reason.  The Veteran is no longer working, but his anxiety about leaving his home seems to have worsened, to the point that a May 2016 letter from the Veteran's treating psychologist stated that on occasion, the Veteran will not leave his house for weeks at a time, and in the June 2011 examination the Veteran described days in which he does not feel able to get out of bed.  Therefore, it appears that the Veteran's PTSD symptoms force the Veteran into total isolation at times, although he engages in limited social interactions on other occasions.  The Board may not rate the Veteran solely on the basis of social impairment, meaning that his periods of social engagement are not sufficient to prevent the assignment of a 100 percent rating.  See 38 C.F.R. § 4.126.  

Even the periods of time when the Veteran is able to leave his house are often marked by significant conflict.  In the June 2011 examination, the Veteran reported a heated argument with another man on a golf course, and stated that his family had to intervene to prevent him from striking the man.  He also discussed an incident in his past where he was fired after a conflict with a co-worker.  An August 2015 treatment note indicates that the Veteran became upset during a group counseling session when the therapist attempted to redirect the Veteran towards the day's topic when he started to give his opinion on another subject, and he threatened to leave the group.  Although the Veteran has indicated an ability to attend church services, an October 2015 treatment note indicates that he has also had conflict with other congregants such that stress from these interactions and his involvement with the church had impacted his sleep to the point that he reports sleeping 3-4 hours on average.  During the July 2016 examination, the Veteran became angry when the examiner explained that it was not necessary for the Veteran to relate his PTSD stressors at this examination.  As part of the July 2016 examination, the Veteran reported pulling out a gun and threatening to shoot a man he believed was part of a group making methamphetamines in the woods.  The Veteran has expressed that part of the reason that he avoids social situations is to prevent these sorts of conflicts.  The Board finds that actions such as threatening someone with a gun such that the Veteran must avoid interacting with the public, combined with the Veteran's intermittent inability to leave his house, are closer to grossly inappropriate behavior consistent with a 100 percent rating than impaired impulse control such as unprovoked irritability with periods of violence, which is an example of behavior warranting a 70 percent rating.

The Veteran has also reported concerns with his cognitive processes.  The June 2011 examiner noted that the Veteran reported concern as to lapses in daily cognitive functioning were most likely secondary to his chronic combat-related PTSD, and that some of these may be lapses that would be experienced by any individual, but that the Veteran is particularly attuned to and concerned by them.  The Veteran also reported daily thoughts of suicide, although he had promised his daughter not to act on these thoughts.  The Veteran's thought content included suicidal ideation, preoccupation with one to two topics, and ruminations.  The Veteran had visual hallucinations in which he saw ghosts, figures walking, and objects.  The hallucinations were not described as persistent.  The July 2016 examination found no signs or distorted thoughts or perceptions, but the Veteran did describe difficulty keeping track of needed items, and specifically stated that he had misplaced $1000 dollars and had not found it.  The Board notes that this is a significant amount of money, and finds this incident to be comparable to memory loss for an important subject such as names of close relatives, own occupation, or own name, which is consistent with a 100 percent rating.  The Board also finds that while the record does not reflect that the Veteran is in persistent danger of hurting himself or others, his daily suicidal thoughts that are so pervasive and clear that his daughter has extracted a promise that he will not act upon them more closely approximates the 100 percent rating criteria than the mere suicidal ideation that is an example of the 70 percent rating.  Although the Veteran's hallucinations are not persistent, the Board finds that they, combined with the other severe symptoms, support a finding that a 100 percent rating is warranted.  

In light of the Veteran's intense isolation to the point that occasionally he is unable to leave the house for weeks at a time, difficulty interacting with others to the point of threatening an individual with a gun, visual hallucinations, and difficulty with memory such that he has misplaced a significant amount of money, the Board finds that his severe PTSD symptoms are productive of functional impairment most closely resembling total social and occupational impairment.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).  

Neither the Veteran nor his representative has raised any other issue, nor have any other issue been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 100 percent disability rating for PTSD is granted, subject to the law and regulation governing payment of monetary benefits.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


